 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7     UNITED STATES OF AMERICA,

 8                          Plaintiff,
                                                      CR18-16 TSZ
 9         v.
                                                      MINUTE ORDER
10     CLYDE McKNIGHT,

11                          Defendant.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)     Defendant’s motion to seal, docket no. 430, is GRANTED, and the
14 declaration filed ex parte, docket no. 431, shall remain under seal.

15          (2)     Defendant’s motion, docket no. 429, to permit Gilbert H. Levy to withdraw
     as counsel of record, is DENIED. Defendant has not made the requisite showing of an
16   irreconcilable conflict between him and his attorney. See United States v. Carter, 560
     F.3d 1107, 1113 (9th Cir. 2009); see also United States v. White, 732 Fed. App’x 597,
17   598 (9th Cir. 2018). Defendant has already had three substitutions of counsel, and the
     pending motion is the second time he has sought to replace Mr. Levy. Defendant’s
18   unsubstantiated accusations do not establish a “significant breakdown in communication”
     substantially interfering with the attorney-client relationship and warranting another
19   change in lawyers.

20         (3)   Defendant’s motion, docket no. 435, for a “Level Two access” hearing, see
   General Order 03-20, concerning his motion to allow Mr. Levy to withdraw as counsel, is
21 STRICKEN as moot, and his concurrently stated motion for a stay of the pretrial motions
   filing deadline is GRANTED as follows. The deadline for filing pretrial motions is
22 STRICKEN pending further order of the Court.

23

     MINUTE ORDER - 1
 1          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 27th day of March, 2020.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
